Title: [Diary entry: 14 January 1760]
From: Washington, George
To: 

Monday Jany. 14th. The Wind at No. West, and the Morning being clear and cold but otherwise fine we set out—Mr. Seldon obligingly accompanying us a few Miles to prevent any misapprehensions of the Road. We arrivd about 2 Oclock to the Plantation late Colo. Turners but now Inhabited by an Overseer directly opposite to Port Royal (at this place also Mr. Giberne lodges) and here we were disagreably disappointed of meeting him for a few hours but at length he arrivd almost at the same Instant that Colo. Bassett did. From hence we moved over to Port Royal and spent the Evening at Fox’s with Mr. & Mrs. Bassett. Mr. Bassett brought me a letter from Captn. Langbourn Inclosing a Bill of Lading for 20 Hhds. pr. the Deliverance Captn. Wm. Whyte. One other was sent by the Ship neither of which signifying to whom the Tobo. was Consignd which is not less strange than that only two Bills shd. be given when 4 and never less than three is customary in War time. The Wind freshned up as the Evening came on and causd a most intense frost. Indeed no thaw had been the whole day.